MEMORANDUM OPINION
                                         No. 04-12-00425-CV

                       The TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellant

                                                   v.

                                         Roger MORALES,
                                             Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2011CVK001072C3
                               Honorable Jesus Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 19, 2012

DISMISSED; MOTION TO DISMISS GRANTED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).


                                                        PER CURIAM